NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT


JAMES E. RYBICKI,                                )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )      Case No. 2D18-820
                                                 )
STATE OF FLORIDA,                                )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed August 24, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Pinellas County; William H.
Burgess, Judge.

J.S. Lucas Fleming of The Fleming Law
Group, P.A., St. Petersburg, for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jason M. Miller,
Assistant Attorney General, Tampa, for
Respondent.



PER CURIAM.

               Denied.



KHOUZAM, SALARIO, and BADALAMENTI, JJ., Concur.